Citation Nr: 0105350	
Decision Date: 02/22/01    Archive Date: 03/02/01

DOCKET NO.  00-02 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
nonservice-connected death pension benefits.


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The deceased spouse of the appellant had recognized service 
from May 1943 to March 1945.  He also had recognized 
guerrilla service from March 1943 to June 5, 1945, and 
service in the Regular Philippine Army from June 6, 1945 to 
March 29, 1946.

Initially, the Board of Veterans' Appeals (Board) notes that 
the appellant currently seeks review of the November 1999 
decision of the regional office (RO) with respect to its 
denial of entitlement to VA nonservice-connected death 
pension benefits.  The claims file also reflects that 
appellant previously filed a similar claim that was denied in 
May 1995 and never appealed, and at the time that she filed a 
subsequent claim seeking the same benefit in September 1999, 
the appellant was not advised of the requirements as to the 
submission of new and material evidence in order to reopen a 
previously finally denied claim.  

The Board further notes, however, that at the time of the 
denial of the original claim, a July 1995 letter from the RO 
following the denial letter of May 1995 was determined to be 
potentially confusing to the appellant in light of her letter 
of August 1995 as to the status of the claim, and an 
additional letter seeking to clarify any confusion was sent 
by the RO in September 1995.  Thus, the Board will construe 
the RO's failure to adjudicate this matter on a new and 
material basis in November 1999 as either a recognition that 
the previous confusion negated the propriety of treating the 
previous decision as a final denial or a recognition that the 
appellant's August 1995 correspondence may have been 
sufficient to act as a notice of disagreement which had not 
been followed by the RO's issuance of an appropriate 
statement of the case.  In either case, the Board finds that 
the original claim continued in open status, and that the 
initial adjudication of this matter on a new and material 
basis is not required under Barnett v. Brown, 83 F.3d 1380 
(Fed.Cir. 1996).  The Board further finds that this action is 
without prejudice to the appellant since her claim has been 
subject to de novo review by the RO and by the Board below.



FINDING OF FACT

The deceased spouse of the appellant had recognized guerrilla 
service from May 1943 to June 5, 1945, and service in the 
Regular Philippine Army from June 6, 1945 to March 29, 1946.


CONCLUSION OF LAW

The deceased spouse of the appellant does not have qualifying 
service for VA nonservice-connected death pension benefits.  
38 U.S.C.A. § 107(a) (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.1, 3.8 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

A "veteran" is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces, except benefits under: (1) contracts of 
National Service Life Insurance entered into before February 
18, 1946; (2) chapter 10 of title 37; and (3) chapters 11, 13 
(except section 412(a)), and 23 of this title.  38 U.S.C.A. 
§ 107(a).

Service in the Philippine Scouts (except that described in 
paragraph (b) of this section), the Insular Force of the 
Navy, Samoan Native Guard, and Samoan Native Band of the navy 
is included for pension, compensation, dependency and 
indemnity compensation, and burial allowance.  38 C.F.R. 
§ 3.8(a) (2000).  Service of persons enlisted under section 
14, Pub. L. 190, 79th Congress (Act of October 6, 1945), is 
included for compensation and dependency and indemnity 
compensation.  All enlistments and reenlistments of 
Philippine Scouts in the Regular Army between October 6, 
1945, and June 30, 1947, inclusive were made under the 
provisions of Pub. L. 190 as it constituted the sole 
authority for such enlistments during that period.  This 
paragraph does not apply to officers who were commissioned in 
connection with the administration of Pub. L. 190.  38 C.F.R. 
§ 3.8(b) (2000).  Under 38 C.F.R. § 3.8(d)(1), persons who 
served as guerrillas under a commissioned officer of the 
United States Army, Navy or Marine Corps, or under a 
commissioned officer of the Commonwealth Army recognized by 
and cooperating with the United States Forces are included, 
for burial allowance, compensation and dependency and 
indemnity compensation.

The facts of this case are undisputed.  The service 
department verified that the deceased spouse of the appellant 
had recognized guerrilla service from May 1943 1945 to June 
5, 1945, and service in the Regular Philippine Army from June 
6, 1945 to March 29, 1946.  38 U.S.C.A. § 107(a) provides 
that before July 1, 1946, service with organized military 
forces of the Government of the Commonwealth of the 
Philippines, while such forces were in the service of the 
Armed Forces of the United States pursuant to the military 
order of the President dated July 26, 1941, including among 
such military forces organized guerrilla forces shall not be 
deemed to have been active service for the purposes of 
conferring benefits under United States law, except for 
specified benefits.  Pension benefits under chapter 38, 
United States Code are not included.  38 C.F.R. § 3.8(d)(1) 
does include benefits for appellant's deceased spouse's 
service, but this is limited to burial allowance, specified 
insurance benefits, compensation and dependency and indemnity 
compensation.  Therefore, appellant is not eligible for 
pension benefits pursuant to governing law.

It should also be noted that service department findings as 
to the fact of service with the U.S. Armed Forces are made 
binding upon VA for purposes of establishing entitlement to 
benefits.  See Duro v. Derwinski, 2 Vet. App. 530 (1992).

Given the applicable regulations cited above and the facts of 
this case, the Board finds that the service of the 
appellant's deceased spouse does not meet basic eligibility 
requirements for VA nonservice-connected death pension 
benefits.  Thus, the appellant's claim lacks legal 
entitlement under the applicable legal provisions.  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999, hereafter "the Court") has held that in a case where 
the law is dispositive, the claim should be denied because of 
the lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).

The Board further notes that as the appellant's claim has 
been found to be so fundamentally defective that it is 
subject to denial on the basis of a lack of entitlement under 
the law, there is no duty to assist the appellant in her 
claim under the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to be codified 
at 38 U.S.C. § 5103A) (VCAA).  More specifically, the VCAA 
provides that there is no duty to assist when no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a).  






ORDER

The appeal is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

